Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Crissa Cook on 08/22/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “to a subject in need thereof” immediately after the recitation “administering” (line 1); insert the phrase “an effective amount of” immediately before the recitation “embelin” (line 3); and change the recitation “concentration to a subject in need thereof” (line 3) to “concentration for enhancing insulin release”.
Claim 9: Change the recitation “Claim 1, comprising” (line 1) to “Claim 1, wherein the method comprises”.
Claim 10: Change the recitation “Claim 1, comprising” (line 1) to “Claim 1, wherein the method comprises”.
Claim 11: Change the recitation “Claim 1, comprising” (line 1) to “Claim 1, wherein the method comprises”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/12/2022 has been entered. Claims 2, 6, 7, and 14-18 are cancelled. Thus, claims 1, 3-5, and 8-13 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/749,351 filed on 01/31/2018, now ABN, which is a 371 of PCT/EP2016/068183 filed on 07/29/2016 which claims foreign priority of UNITED KINGDOM 1513543.7 filed on 07/31/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Drawing/Claim Objections/Rejections
The objection of drawings because of incorrect units “µmol/l/kg” and “µM/kg”, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of amended Drawings filed on 07/12/2022.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of amended claim 10.
The rejection of claims 1-3 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al., as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of amended claim 1, and cancelled claim 2. Claims 3 and 12 depend from claim 1.
The rejection of claims 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al., as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of cancelled claims 14 and 15.
The rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Sun et al., as set forth on pages 7-9 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of amended claim 1, and cancelled claims 2, 6, and 7. Claims 3-5, 8-10, and 12 depend from claim 1.
The rejection of claims 1-3 and 6-14 under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Head et al., as set forth on pages 9-11 of the Non-Final Rejection mailed on 01/13/2022, is withdrawn in view of amended claim 1, and cancelled claims 2, 6, 7, and 14. Claims 3 and 8-13 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 3-5 and 8-13, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of treating diabetes, the method comprising administering to a subject in need thereof (i) a pharmaceutical composition comprising an effective amount of embelin and (ii) glucose at a stimulatory concentration for enhancing insulin release, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/13/2022, in which Gupta et al. (Journal of Diabetes 4:248-256, 2012) disclosed that Wistar rats were randomized into seven groups each containing nine rats, and the duration of the experiment was set at 21 days. Group I: Control group kept on a normal diet; Group II: Diabetic group (treated intraperitoneally with streptozotocin (STZ) at 50 mg⁄kg dissolved in 0.2 mL of citrate buffer); Group IIIb: Diabetic rats treated with embelin at a dose of 15 mg⁄kg⁄day; Group IVb: Diabetic rats treated with embelin at a dose of 25 mg⁄kg⁄day; Group Vb: Diabetic rats treated with embelin at a dose of 30 mg⁄kg⁄day. Rats exhibiting serum glucose levels >250 mg⁄dL, 72 h after administration of STZ were included in the study (page 249. Right col., para. 4; page 250, left col., para. 1). Two rats in Group IIIb, one rat in Group IVb, but no rats from Group Vb developed glycosuria, suggesting that embelin treatment prevented the development of diabetes by 71.42%, 85.71%, and 100%, respectively. Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants (Groups IIIb, IVb and Vb). The ameliorative activity of embelin from oxidative damage in the pancreas at doses of 15 and 30 mg⁄kg⁄day were statistically significant (page 250, right col., para. 3; page 251, right col., para. 3). The 15 mg/kg body weight embelin (MW= 294.4 daltons) is calculated to be 50 µmol/kg body weight). Sun et al. (Eye 27:1299-1307, 2013) disclosed a dose-dependent increase of Muller cells after 72 h of incubation with various concentrations of glucose (from 5 mM physiological glucose to 50 mM high-glucose) (Figure 1b). Muller cells were incubated with various concentrations of embelin in the presence of high-glucose conditions (50 mM), and the viable cells were determined by the MTT assay. The results showed that embelin reversed the pro-proliferative effect of high-glucose conditions in a dose-dependent manner (Figure 1c) (page 1302, right col., para. 3; page 1303, left col., para. 2). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Culture of Muller cells isolated from Sprague-Dawley (SD) rats was performed in a 6-cm tissue culture dish in Dulbecco’s Modified Eagle’s Medium (DMEM). D-glucose was prepared using serum-free DMEM to final concentrations of 5, 10, 25, and 50mM. A 50-mM stock solution of embelin was prepared with dimethyl sulfoxide. The stock solution was diluted using culture medium to final concentrations of 0 - 60 µM (page 1300, left col., para. 3 and 4). Muller cells have an important role in the pathogenesis of diabetic retinopathy. High-glucose conditions affected many canonical pathways including XIAP/apoptosis signaling, VEGF signaling, and cell cycle regulation. The inhibition of XIAP by embelin resulted in restoration of these pathways to normal levels and suppression of cell proliferation (page 1305, left col., para. 2). Head et al. (Diabetes 61:1700-1707, 2012) disclosed that to assess glucose tolerance, littermate or age-matched mice were fasted overnight for 16 h prior to glucose tolerance test (GTT). Mice received intraperitoneal injection or oral gavage of 3, 2, 1, 0.5, or 0.2 g/kg body weight of glucose, and blood glucose was measured using a glucose meter on tail vein blood samples at regular intervals (preinjection [0 min] and 15, 30, 60, 90, 120 min after glucose delivery). For plasma insulin and glucagon measurements, littermate mice were fasted overnight for 16 h and received an intraperitoneal injection of 3 g/kg body weight of glucose (page 1701, left col., para. 2). Oscillating insulin levels have been shown to lead to greater glucose-lowering action, as well as maintenance of peripheral tissue insulin sensitivity. Insulin oscillations are also disrupted in patients with type 2 diabetes and obese individuals (page 1700, right col., para. 2). The 3, 2, and 1 g/kg glucose (MW: 180 daltons) are calculated to be 16.7, 11.1, and 5.6 mmol/kg glucose. However, the references did not teach or suggest the limitation “an effective amount of embelin and (ii) glucose at a stimulatory concentration for enhancing insulin release”, required by claim 1 and demonstrated by increased plasma insulin in Fig. 14 (D and H, Agonist-3 = embelin): 
    PNG
    media_image2.png
    226
    1036
    media_image2.png
    Greyscale
, compared with decreased plasma insulin in Fig. 16A (physiological glucose, about 5.6 mM):  
    PNG
    media_image3.png
    221
    198
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    221
    198
    media_image3.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-5, and 8-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623